                                           Case 3:20-cv-03005-RS Document 229 Filed 02/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         STATE OF CALIFORNIA, et al.,
                                  10                                                         Case No. 20-cv-03005-RS
                                                        Plaintiffs,
                                  11
                                                  v.                                         ORDER GRANTING STAY AND
                                  12                                                         EXTENSION OF DEADLINES, AND
Northern District of California




                                                                                             GRANTING MOTIONS FOR LEAVE
 United States District Court




                                         JANE NISHIDA, as the Acting
                                  13     Administrator of the United States                  TO FILE AMICUS BRIEFS
                                  14     Environmental Protection Agency, et al.,

                                  15                     Defendants,
                                                 and
                                  16
                                         STATE OF GEORGIA, et al.,
                                  17
                                                        Defendant-Intervenors.
                                  18

                                  19
                                               Defendants seek a stay and an extension of briefing deadlines and the summary judgment
                                  20
                                       hearing date. Notwithstanding the points raised by the Intervening States, there is good cause for
                                  21
                                       the limited relief sought at this juncture in light of all of the circumstances. Because the challenged
                                  22
                                       rule remains effect, there is no undue prejudice to the Intervening States. Accordingly, it is ordered
                                  23
                                       that:
                                  24
                                               1. This matter be stayed by 60 days.
                                  25
                                               2. Amicus briefs will be due 14 days after the stay is lifted. The pending unopposed
                                  26
                                       motions to appear as amicus curaie (Dkt. Nos. 224 and 225) are granted.
                                  27
                                               3. Plaintiffs’ Reply brief will be due June 1, 2021.
                                  28
                                           Case 3:20-cv-03005-RS Document 229 Filed 02/17/21 Page 2 of 2




                                   1           4. The Agencies/Defendant-Intervenors’ Reply brief will be due July 20, 2021.

                                   2           5. The hearing date is continued to Friday, August 20, 2021at 1:00 p.m.

                                   3           6. The case management conference is continued to September 30, 2021.

                                   4           7. This order is without prejudice to the right of any party to seek a further stay. All parties

                                   5   also retain the right to move this Court to lift the stay prior to the end of the abeyance period if

                                   6   circumstances warrant resuming litigation.

                                   7           8. The parties shall meet and confer regarding the status of the Agencies’ review of the

                                   8   2020 Rule at least 14 days before the stay is set to expire, and shall file a status report at least

                                   9   seven days before the stay is set to expire regarding the status of the Agencies’ review of the 2020

                                  10   Rule and plans by any party to seek further stay of the litigation or enlargement of deadlines.

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: February 17, 2021

                                  15                                                      ______________________________________
                                                                                          __
                                                                                          _______________
                                                                                                      _ _____
                                                                                                            _ __
                                                                                                               _________________
                                                                                                                              ____
                                                                                                                              __ ______
                                                                                          RICHARD SEEBORG
                                  16                                                      Chief United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                     CASE NO.   20-cv-03005-RS
                                                                                           2
